DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1-13 and 15 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Katayama et al (US 5,939,112).
In regard to claims 1, 6, and 11, Katayama et al discloses a process for meat treatment by providing the portion of the untreated meat, and treating the meat with an aqueous solution comprising salt and alkali (Abstract, Col. 1 lines 40-57). Katayama et al discloses sodium chloride as salt and potassium carbonate as an alkali (Col. 6 lines 14-18). 
In regard to claims 2, 9, and 12, Katayama discloses:
The saccharide may make the meat unlikely to undergo denaturation and prevent deterioration in the meat quality. When the saccharide is added to the meat, there may be employed the saccharide including, for example, xylit, sorbitol, oligosaccharide, glucose, galactose, fructose, lactose, sugar, sucrose, malt sugar, glycerin, propylene glycol or starch. The amount of the saccharide may range from 1 part to 20 parts by weight and preferably from 4 parts to 12 parts by 

In regard to claim 3, 10, and 15, Katayama et al discloses that treatment solution further contains various flavorings and spices (Col. 9 lines 29-35, Col. 10 lines 60-67-Col. 11 lines 1-19), vitamins, proteins, saccharides, alcohol, antioxidants and other additives (Col. 9, 10, 11).
In regard to claim 4, Katayama discloses that [t]he present invention may be applied to any particular type of meat of animals and to meat in any particular form. Thus, it may be applied to beef or veal, pork or mutton, chicken or turkey, or any other animal meat, and it may be applied to meat in bulk form, such as blocks, chunks, slices or chops, or in a comminuted form, such as minced meat" (Col. 7 lines 10-15).
 In regard to claim 5, Katayama discloses injecting, tumbling, etc (Abstract, Col. 15).
In regard to claim 7 and 13, Katayama discloses the following natural flavorings including meat juices (Col. 9 lines 1-11), wines, liquors and brandies (Col. 9 lines 30-35); and spices “such as pepper, ginger, paprika, nutmeg, mace, thyme, all spice, onion, garlic, coriander, cardamon, caraway, sage, laurel, marjoram, clove or cinnamon (Col. 11 lines 14-19).
.


Claims 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Katayama et al (US 5,939,112) in view of Gardner et al (WO 2007/070686 A1).
Katayama et al is taken as cited above. 
In regard to claim 14, Katayama et al is silent as to the rosemary as a part of meat-treatment solution. 
Gardner et al discloses compositions and methods for enhancing fresh meat products ([0001]). Gardner et al discloses brine mixture of the present invention may also include a variety of optional additives such as salts, synthetic antioxidants, and natural antioxidants such as rosemary ([0024]). The brine mixture may include between about 0.5 to 1.0 weight percent antioxidants ([0024]).
Both Katayama et al and Gardner et al disclose aqueous solution for treatment of fresh meats. Katayama et al discloses inclusion of antioxidants into the treatment solution. In regard to the antioxidants, Katayama et al discloses:
The use of an antioxidant is to prevent an oxidation of the meat. The antioxidant to be employed may include, for example, ethylenediamine tetraacetate, calcium disodium, L-sorbic acid or dibutyl hydroxyl-anisole. The amount of the antioxidant may be added at the rate of from 0.005 part to 4 parts by weight and preferably from 0.05 to 3 parts by weight per 100 parts by weight of the meat. When the amount may become less than 0.05 part by weight, the meat may become likely to be oxidized and this tendency may appear apparently when the amount may become lower than 0.005 part by weight. On the other hand, when the amount of the antioxidant may exceed 3 parts by weight, the taste and flavor of the meat may be impaired. If it would be added at the rate greater than 4 parts by weight, the taste and flavor of the meat may be impaired to a considerable extent (Col. 10 lines 45-59).
Gardner et al further discloses inclusion of antioxidants into meat-treatment solutions and the fact that rosemary may be included in such solutions as a natural antioxidant. Hence, one of ordinary skill in the art would have been motivated to modify Katayama et al and to include rosemary as a natural antioxidant in the meat-treatment solution. The particular .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 11 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 6. 
Claim 12 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 9. 
Claim 13 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 7. 
Claim 14 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 8. 
Claim 15 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 10. 
When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and 
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,568,333 in view of Katayama et al (US 5,939,112).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in both applications are directed to the method for processing an uncooked, untreated meat comprising the steps of preparing an aqueous solution comprising carbonate and salt, providing a portion of the uncooked, untreated meat; and treating the uncooked meat with the aqueous solution, and the aqueous solution for meat treatment.
Katayama et al (US 5,939,112) discloses that either sodium or potassium carbonated may be employed as alkali in the meat treatment composition (Col. 6 lines 14-18).
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10104899 in view of Katayama et al (US 5,939,112).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in both applications are directed to the method for processing an uncooked, untreated meat comprising the steps of preparing an aqueous solution comprising carbonate and salt, providing a portion of the uncooked, untreated meat; and treating the uncooked meat with the aqueous solution, and the aqueous solution for meat treatment.
Katayama et al (US 5,939,112) discloses that either sodium or potassium carbonated may be employed as alkali in the meat treatment composition (Col. 6 lines 14-18).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221.  The examiner can normally be reached on Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VERA STULII/Primary Examiner, Art Unit 1791